The opinion of the court was delivered by
Burch, J. :
The first question arising from the foregoing facts is whether the board of equalization was in existence June 14,1898, when the order raising the valuation of the property of plaintiff in error was *634made. He contends that its powers ceased June 6, 1898..
In the law creating county boards of equalization and defining their powers and duties (Gen. Stat. 1901, §§ 7602-7611), the provision relating to adjournment appears in that portion only of section 7603 which concerns personal property, but it relates to proceedings to equalize the valuation of real estate as well. It was not contemplated that the board should have a period of time in which to equalize personal property, and only the first day.of its session in which to adjust the valuation of all the real estate in the county. Having duly convened upon the appointed day, it could adjourn from time to time, as the progress of its business might necessitate, until the equalization of the real estate of the county was completed. (Challiss v. Rigg, 49 Kan. 119, 131, 30 Pac. 190.) Therefore, if properly convened, the board could make the order complained of on the day in question, so far as the limit of time is concerned.
It is urged, however, that the board of equalization had in fact ceased to sit as such. For the solution of. this question it is only necessary to ascertain the meaning to be given to the words “the board” and “the board.of commissioners,” as used in the parts of the record relating to the adjournment and to the convening of sessions upon the various days from June 6 to June 14. The words “the board” might refer to the board of equalization with as much propriety as to “the board of county commissioners,” and the words the board of commissioners might well be used by the clerk as an abbreviation of the fully expanded description “ the board of county commissioners acting as a county board of equalization.” Such an interpretation does not contravene the rule invoked *635by plaintiff in error that the board of equalization has only a special and limited jurisdiction, and that its record must exhibit all the facts necessary to give authority for its action. It simply determines that when descriptive words used in a record compiled by a clerk who is not required to employ any particular form of expression are susceptible of application to two bodies composed of the same individuals, but with separate functions, they will be given such meaning as will sustain the proceeding in which they occur, rather than a meaning which would nullify such proceeding. This is in accord with well-established rules of construction and with previous utterances of this court. (Fowler v. Russell, 45 Kan. 425, 427, 25 Pac. 871.) Hence, the record is sufficient to show that the board had retained jurisdiction of the subject of equalization until the timé the orders objected to were made.
The Second question presented for consideration is the defensibility of the amount of the increase in the valuation of the land in question, and of the method employed by the board of equalization in determining it. In arriving at the amounts fixed upon, the members of the board used their own knowledge of values in general, their knowledge of the value of the particular tracts in question, from personal observation and from the statements of persons on whom they saw fit to rely, and their knowledge obtained from the assessment rolls themselves, both past and present. While there is a slight discrepancy between the ninth finding of fact and the evidence, in that only one member of the board had personally seen the land instead of two, the variance is not material,'for all the sources of information named in the finding were before the board. Each individual contributed something, and from the entire fund of knowledge thus placed *636at their command an estimate was made. It was not necessary that the board examine witnesses or resort to any particular class of evidence in-order to equalize valuations of real estate. The statute does not require it; and in the absence of a definitive legislative direction to the contrary, the board must be its own judge of what it will rely on as the foundation of its orders. This principle has been applied in considering the power of the state board of equalization (K. P. Rly. Co. v. Comm’rs of Riley Co., 20 Kan. 141), and in reviewing the action of the county board of equalization in reference to personal property. (Fields v. Russell, Sheriff, 38 Kan. 720, 17 Pac. 476.)
No sufficient reason is urged for the renunciation of the rule in this case. M'attersof assessment and taxation are administrative in their character and not judicial, and an interference by judges ' who are not elected for that purpose with the discharge of their duties by those officers who are invested with the sole authority to make and estimate value is unwarranted by the law. The district court could not substitute its judgment for that of the board of equalization, and this court cannot impose its notion of value on either. These are fundamental principles in the law of taxation and cannot be waived aside to meet the exigencies of any particular case. (Auditor of State v. A. T. & S. F. Railroad Co., 6 Kan. 500, 7 Am. Rep. 575; K. P. Rly. Co. v. Comm’rs of Ellis Co., 19 id. 584.)
But fraud, corruption and conduct .so oppressive, arbitrary or capricious as to amount to fraud, will vitiate any official act, and courts have power to relieve "against all consequential injuries. In every case, however, the departure from duty must be shown by the party seeking redress to fall within the well-defined limits of the powers of a court of equity. *637Are the acts of the board of equalization in this case so arbitrary, then, as to amount to official misconduct or fraud ? The valuation assigned by the board was identical with that disclosed by the previous assessment roll, and one member of the board, besides having seen this particular land, was declared by the trial court to be qualified to judge of values generally throughout the township in which it was situated. The board could scarcely ignore his judgment as to a depreciation, especially as it coincided with their own information. What counsel calls “rumor” and “gossip” the district court evidently esteemed as a reasonable basis of judgment, when used in connection with all the other evidence considered, and the controlling idea in the mind of each commissioner was the establishment of uniformity of value. The proportion of actual value used as the basis of assessment was lower for real estate than for any other class of property in the county, and six per cent, below the average for all property. In the light of all the facts found by the trial court, it cannot be judicially declared that the board of equalization abused its power.
In the case of State Board of Equalization v. People, 191 Ill. 528, 61 N. E. 339, relied on by counsel for plaintiff in error, an application was made for a writ of mandamus to compel the state board of equalization to assess in the manner provided by law the capital stock and franchises of certain street-railway, gas and electric-light companies in the city of Chicago. The grounds on which the court proceeded in awarding the writ are fairly indicated in the following quotation from the opinion :
“The amount, however, assessed against said company by the state board of equalization was $450,000, or $8,978,403 less than the company’s own statement, subscribed and sworn to by its own secretary, showed *638to be the' amount for which it should have been assessed. The assessment of this corporation is a fair illustration of the assessments made by the state board of equalization against the other six companies which it assessed.
“It was the duty of the state board of equalization to assess the capital stock, including the franchises, of said corporations at the fair cash value thereof. Instead of doing so, the respondents arbitrarily and wilfully failed to follow a proper and long-established rule in force in this state for making such assessments, by refusing to take into consideration, in making such assessments, the bonded indebtedness of said corporations. They also disregarded all other rules for the making of such assessments in force at the time of the filing of this petition, and, for the purpose of evading their duty, sought to pass new rules for their government in making said valuations and assessments, and refused to consider the information then before them furnished to them by the assessors as provided by statute, and assessed the capital stock and franchises of said corporations at á nominal sum instead of at the fair cash value thereof.”
No such state of facts appears in the case at bar. Since the action of the board of equalization cannot be disturbed, it cannot be said that the rule requiring each step of the tax proceeding, including the valuation, to be uniform, has been violated. The findings of fact are fairly sustained by the evidence, the conclusions of law are correct, and the judgment of the district court is affirmed.
All the Justices concurring.